      Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION No. 20-12308-RGS

                 DAMON IMMEDIATO, STEPHEN LEVINE, and
                   ERIC WICKBERG, on behalf of themselves
                       and all others similarly situated

                                        v.

                               POSTMATES, INC.

                       MEMORANDUM AND ORDER
                   ON DEFENDANT’S MOTION TO COMPEL

                                  March 4, 2021

STEARNS, D.J.,

     Damon Immediato, Stephen Levine, and Eric Wickberg, couriers who

worked for defendant Postmates, LLC f/k/a Postmates Inc. (Postmates),

brought this putative class action in the Suffolk Superior Court objecting to

their having been classified by Postmates as independent contractors. The

alleged misclassification, they argue, has deprived them of employee

benefits, such as the minimum wage, reimbursement for necessary business

expenses, and paid sick leave. Postmates now moves for an order to stay the

action and compel arbitration. For the following reasons, Postmates’ motion

to compel arbitration will be ALLOWED.
          Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 2 of 11




                               BACKGROUND

      Postmates is an online and mobile platform that connects customers

with a variety of local merchants, including restaurants and grocery stores.

See Compl. (Dkt # 1-1) ¶ 11 (“We deliver more than dinner. Need another

charger? Kitchen staples? Party supplies? We’ve got everything you need

available for delivery within an hour.”). Customer orders placed through

Postmates are delivered by local drivers who have signed on as couriers.

      Immediato, Levine, and Wickberg registered through a mobile

application as Postmates couriers in 2017. In doing so, they were required

to assent to the Postmates Fleet Agreement, which included a “Mutual

Arbitration Provision” (the Provision). 1 Among the various terms of the

Provision, the one most relevant to the issue before the court is the parties’

stipulation “that this Mutual Arbitration Provision is governed exclusively by

the Federal Arbitration Act (9 U.S.C. §§ 1-16) (FAA) and shall apply to any

and all claims between the Parties, including but not limited to those arising

out of or relating to this Agreement.” Modlin Decl. Ex. F (Dkt # 17-8) §

10A(i). The Provision then proceeds to list the claims it covers, including


      1 The agreement was revised in 2018 and 2019, and Postmates’
application required couriers to renew their consent to the updated terms.
As there are no material differences between the iterations, the court relies
on the language in the 2019 version. See Modlin Decl. (Dkt # 17-2) ¶¶ 17-20;
Modlin Decl. Ex. F (Dkt # 17-8).

                                        2
       Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 3 of 11




“classification as an independent contractor.” Id. As is not uncommon in

agreements of this type, the Provision prescribes that “[o]nly an arbitrator,

and not any federal, state, or local court or agency, shall have the exclusive

authority to resolve any dispute relating to the interpretation, applicability,

enforceability, or formation of this Mutual Arbitration Provision, including

without limitation any dispute concerning arbitrability.”        Id. § 10A(ii).

Finally, it provides that, with some exceptions, the “arbitration shall be

governed by the AAA [American Arbitration Association] Rules.” Id. §

10B(vi).

      Plaintiffs initially sought to bring their claims before the AAA, but it

declined to arbitrate. As explained in letters sent to each plaintiff, “[t]he

employer in this matter [Postmates] has not complied with our requests in

the past to abide by our Employment Due Process Protocol and/or our

Employment Arbitration Rules. Accordingly, we will not administer any

employment-related claims involving this employer . . . .” Modlin Decl. Ex.

G (Dkt # 17-9); Modlin Decl. Ex. H (Dkt # 17-10); Modlin Decl. Ex. I (Dkt #

17-11). The letters refer to Postmates’ failure to pay the AAA’s fees in earlier

cases during a mass arbitration campaign. The AAA has, however, since

stated that it will “abide by any court order compelling arbitration before

AAA.” Manthripragada Decl. Ex. A (Dkt # 17-13) at 2.


                                       3
      Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 4 of 11




     On December 31, 2020, Postmates removed the case to the federal

district court. Postmates now seeks to compel arbitration.

                              DISCUSSION

FAA § 1 Transportation Workers Exception

     Plaintiffs contend that they are not covered under the FAA, which by

its own terms does not apply to “contracts of employment of seamen, railroad

employees, or any other class of workers engaged in foreign or interstate

commerce.” 9 U.S.C. § 1. The Supreme Court, however, has narrowly

construed the § 1 exemption to apply solely to “contracts of employment of

transportation workers” engaged in interstate commerce.        Circuit City

Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001).

     It is the goods, and not the workers, that define engagement in

interstate commerce. Whether an individual worker crosses a state line — or

a foreign border — is immaterial to the determination. See Waithaka v.

Amazon.com, Inc., 966 F.3d 10, 26 (1st Cir. 2020); Rittmann v.

Amazon.com, Inc., 971 F.3d 904, 915 (9th Cir. 2020). Plaintiffs argue that

because some of the goods they deliver are sourced from out-of-state

manufacturers, they remain in the flow of interstate commerce while

Postmates drivers cart them from the local store to the local customer. In

this sense, they contend that Postmates drivers are analogous to Amazon’s


                                     4
          Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 5 of 11




“last-mile delivery workers,” who the First Circuit has held to be covered by

the § 1 exemption. See Waithaka, 966 F.3d at 26. However, as the Ninth

Circuit has observed, “cases involving food delivery services like Postmates

and Doordash are . . . distinguishable” from Amazon’s last-mile delivery

workers because Amazon shipments travel through a national network of

warehouses in which the in-state warehouse is simply a staging stop in the

interstate journey. See Rittman, 971 F.3d at 915-916 (“The packages are not

held at warehouses for later sales to local retailers; they are simply part of a

process by which a delivery provider transfers the packages to a different

vehicle for the last mile of the packages’ interstate journeys.”).

      It is true that one can find differences of opinion among courts over

application of the § 1 exception to local food delivery workers. Compare

Austin v. Doordash, Inc., 2019 WL 4804781, at *4 (D. Mass. Sept. 30, 2019)

(concluding that a Doordash driver “is not a transportation worker exempted

by section 1 of the FAA”), with Archer v. GrubHub, Inc., No. 1984CV03277-

BLSI, at *12 (Mass. Super. Ct. Jan. 11, 2011) (Dkt # 21-1) (analogizing

GrubHub drivers to Amazon “last mile” delivery drivers). 2 Cases like Archer,


      2
       Archer reflects the distinctly minority view. See, e.g., Austin, 2019
WL 4804781, at *3-4 (“Plaintiff makes no allegation of a commercial
connection between any interstate food distributor and the customers that
receive prepared meals via Plaintiff’s delivery.”); Lee v. Postmates Inc., 2018
WL 6605659, at *7 (N.D. Cal. Dec. 17, 2018) (concluding that “making only
                                        5
          Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 6 of 11




however, are not precedential and largely ignore the Supreme Court’s

“admonition that § 1 as a whole must be ‘afforded a narrow construction.’”

Wallace v. Grubhub Holdings, Inc., 970 F.3d 798, 802 (7th Cir. 2020),

quoting Circuit City, 532 U.S. at 118. As the Seventh Circuit observed:

      A package of potato chips . . . may travel across several states
      before landing in a meal prepared by a local restaurant and
      delivered by a Grubhub driver; likewise, a piece of dessert
      chocolate may have traveled all the way from Switzerland. The
      plaintiffs insist that delivering such goods brings their contracts
      with Grubhub within § 1 of the FAA. As they see it, the residual
      exemption is not so much about what the worker does as about
      where the goods have been. But to fall within the exemption, the
      workers must be connected not simply to the goods, but to the
      act of moving those goods across state or national borders. Put
      differently, a class of workers must themselves be “engaged in
      the channels of foreign or interstate commerce.”

Id., quoting McWilliams v. Logicon, Inc., 143 F.3d 573, 576 (10th Cir. 1998)

(emphasis added).3




local deliveries, for a company that does not hold itself out as transporting
goods between states” is not engaging in interstate commerce within the
meaning of § 1).
      3  Likewise, this court’s decision that Lyft drivers “are within a class of
transportation workers excluded from coverage by Section 1 of the FAA” does
not support plaintiffs’ position. Cunningham v. Lyft, Inc., 450 F. Supp. 3d
37, 47 (D. Mass. 2020). Cunningham dealt with the movement of passengers
to and from the airport and, relying in part on Walling v. Jacksonville Paper
Co., 317 U.S. 564 (1943), emphasized the “continuity of motion in interstate
travel . . . .” 450 F. Supp. 3d at 46-47.

                                        6
          Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 7 of 11




Compelling Arbitration Under the FAA

      “Congress passed the FAA in 1925 ‘to overcome judicial hostility to

arbitration agreements.’” Waithaka, 966 F.3d at 16, quoting Circuit City,

532 U.S. at 118. This “pro-arbitration purpose counsel[s] in favor of narrowly

construing the Section 1 exemption.” Id. at 17. Under the FAA, “[a] written

provision in . . . a contract evidencing a transaction involving commerce to

settle by arbitration a controversy . . . shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. 4 A party seeking to compel

arbitration pursuant to the FAA usually “must show [1] that a valid

agreement to arbitrate exists, [2] that the movant is entitled to invoke the

arbitration clause, [3] that the other party is bound by that clause, and [4]

that the claim asserted comes within the clause’s scope.” Ouadani v. TF

Final Mile LLC, 876 F.3d 31, 36 (1st Cir. 2017), quoting InterGen N.V. v.

Grina, 344 F.3d 134, 142 (1st Cir. 2003). However, “parties may delegate


      4  Plaintiffs also contend that if their employment is not within the
scope of the § 1 exemption, then they are not within the FAA’s jurisdiction
under § 2, because both sections refer to commerce. However, the Supreme
Court has made clear that the phrase “engaged in . . . commerce” as used in
§ 1 is to be construed more narrowly than the phrase “involving commerce”
as used in §2. See Circuit City, 532 U.S. at 115. The Supreme Court’s more
recent statement in New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019),
broadly noting that “§ 1 helps define § 2’s terms,” id. at 537, does not overrule
its specific holding that the two terms are not co-extensive.

                                        7
          Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 8 of 11




threshold arbitrability questions to the arbitrator, so long as the parties’

agreement does so by ‘clear and unmistakable’ evidence.” Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 530 (2019), quoting First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Here, the Provision

contains a broad delegation clause, assigning to “an arbitrator, and not any

federal, state, or local court or agency . . . exclusive authority to resolve any

dispute relating to the interpretation, applicability, enforceability, or

formation of this . . . Provision, including without limitation any dispute

concerning arbitrability.”     Modlin Decl. Ex. F § 10A(ii).       Because the

provision clearly and unmistakably delegates questions about the scope of

the Provision to the arbitrator, this court need only determine whether a

valid agreement to arbitrate was entered into in the first place (a matter of

state law).5 See First Options, 514 U.S. at 944.

      Under Massachusetts law, an online contract is enforceable if there is

“reasonable notice of the terms and a reasonable manifestation of assent to

those terms.” Kauders v. Uber Techs., Inc., 486 Mass. 557, 572 (2021); see

also Ajemian v. Yahoo!, Inc., 83 Mass. App. Ct. 565, 573-574 (2013). Here,



      5 Postmates argues that whether the parties formed an enforceable
agreement to arbitrate is one of the threshold questions of arbitrability
delegated to an arbitrator. The argument is legally untenable. See Henry
Schein, 139 S. Ct. at 530; 9 U.S.C. § 2.

                                        8
       Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 9 of 11




both elements are satisfied. First, plaintiffs were provided reasonable notice

that they were entering into an online agreement because they could not

complete the sign-up process to register as couriers without clicking on a link

which opened the Fleet Agreement. See Modlin Decl. (Dkt # 17-2) ¶ 9. This

link was displayed beneath text which prominently read: “Before continuing,

you’ll need to agree to the following terms.” Id. ¶ 8. Moreover, plaintiffs

were further alerted to the Arbitration Provision by text, in all-capital letters,

in the second paragraph of the Fleet Agreement. See Modlin Decl. Ex. F at 2

(“PLEASE REVIEW THIS AGREEMENT CAREFULLY, SPECIFICALLY

THE MUTUAL ARBITRATION PROVISION IN SECTION 10. UNLESS YOU

OPT OUT OF ARBITRATION . . . THIS AGREEMENT REQUIRES THE

PARTIES TO RESOLVE DISPUTES THROUGH FINAL AND BINDING

ARBITRATION ON AN INDIVIDUAL BASIS . . . .”). Second, after opening

the link, plaintiffs were required to assent to the terms by clicking “Agree”

before being able to return to the registration process. See Modlin Decl.

¶¶ 10-11. Both Kauders elements are thus satisfied.

Waiver of the Right to Arbitrate

      Plaintiffs finally contend that Postmates has waived its right to

arbitrate by failing to pay arbitration fees in unrelated matters, thus violating

the AAA’s rules and causing the AAA to refuse to administer plaintiffs’


                                        9
      Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 10 of 11




claims. This argument fails for two reasons. In the first instance, plaintiffs

have no standing to assert any rights that the AAA may have to fees in

unrelated matters. Second, the AAA has mooted the issue by agreeing to

arbitrate if the court orders it to do so. The court so orders. 6

Individual Arbitration Before AAA

      The Mutual Arbitration Provision includes a class action waiver,

specifying that “any and all disputes or claims between the Parties will be

resolved in individual arbitration” and that “an arbitrator shall not have any

authority to hear or arbitrate any class and/or collective action.” Modlin

Decl. Ex. F § 10(B)(ii).     “In the Federal Arbitration Act, Congress has

instructed federal courts to enforce arbitration agreements according to their

terms – including terms providing for individualized proceedings.” Epic Sys.

Corp. v. Lewis, 138 S. Ct. 1612, 1619 (2018). Accordingly, the plaintiffs must

arbitrate their disputes individually before the AAA pursuant to Postmates’

Fleet Agreement.




      6
        See Manthripragada Decl. Ex. A (Dkt # 17-13) at 2 (email from AAA’s
representative clarifying that “[t]he AAA will abide by any court order
compelling arbitration before AAA”); Manthripragada Decl. Ex. B (Dkt # 17-
14) at 3-4 (joint case management statement explaining that “[o]n August 10,
2020, Plaintiff Ahmed Wadsworth filed his demand for arbitration with
[AAA], pursuant to this Court’s order compelling arbitration under the 2019
Fleet Agreement . . . . the AAA has accepted Plaintiff Wadsworth’s case”).

                                       10
      Case 1:20-cv-12308-RGS Document 24 Filed 03/04/21 Page 11 of 11




                                       ORDER

      For the foregoing reasons, Postmates’ motion to compel arbitration is

ALLOWED. The court hereby orders the AAA to provide the necessary

arbitration services. 7 The Clerk will stay the case pending arbitration.8

                                      SO ORDERED.

                                      /s/ Richard G. Stearns__________
                                      UNITED STATES DISTRICT JUDGE




      7The court will retain jurisdiction over this aspect of the order should
any future dispute arise over a failure of Postmates to pay the AAA the
appropriate fees and costs for its services in this matter.
      8  Plaintiffs request that the court dismiss the proceedings rather than
stay them pending arbitration. However, § 3 of the FAA provides that “the
court . . . shall on application of one of the parties stay the trial of the action
until such arbitration has been had in accordance with the terms of the
agreement . . . .” 9 U.S.C. § 3.

                                        11
